Per curiam.
David Edward Betts filed a petition for the voluntary surrender of his license to practice law, alleging that in the year 1985 he did unlawfully appropriate property of another to his own use, and did further commit the offense of forgery, the same being the subject of an indictment returned by the grand jury of Fulton County. Betts stipulated in his petition that in the event his petition for voluntary surrender is accepted, he would be admitted to practice law only upon compliance with the rules in effect at the time of the filing of a petition for reinstatement.
The State Disciplinary Board recommended acceptance of the petition for voluntary surrender.
The petition is accepted. Having surrendered his license voluntarily, the name of David Edward Betts is stricken from the roll of attorneys.

All the Justices concur.

R. Keegan Federal, Jr., for Betts.